Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final Office Action mailed on 05/27/2021, applicants’ response dated 08/27/2021 is acknowledged; in said response applicants’ have amended claims 16-19, 21, 24-25, 27, 31-32 and 35, cancelled claims 30 and 33-34 and added new claims 36-38. Thus, amended claims 16-29, 31-32 and 35-38 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-29, 32 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gampala et al., (US 2012/0079627) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688) and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 
Regarding claims 16, 18-21, 23-26, and 35, Gampala et al., (US 2012/0079627) teaches methods of expressing lignin-modifying/degrading enzyme(s) including directing the expressed lignin-modifying/degrading enzyme(s) to apoplast sub-cellular compartment (Abstract; Fig. 8; and entire document). Regarding claims 16 and 18-19, see ¶ [0021], [0031], [0073-0079], [0096] disclosing a method production of many lignin-modifying/degrading enzymes including lignin-peroxidases, manganese-dependent peroxidases … laccases; subcellular specific expression in apoplast, see ¶ [0171], [0173], [0176]; regarding claims 20-21, see ¶ [0199] disclosing said method comprising an expression vector and the polynucleotide sequence encoding said lignin-modifying/degrading enzymes … transforming a plant … N. benthamiana utilizing Agrobacterium transformation and a vector comprising constitutive promoter CAMV35, see ¶ [0178]; regarding claims 18 and 23-26, see ¶ [0291-0294] disclosing method of quantifying the produced lignin-modifying/degrading enzyme and methods of purifying and isolating said enzymes.  As a ready reference examiner below is reproducing relevant sections from Gampala et al., (US 2012/0079627):

    PNG
    media_image1.png
    271
    305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    140
    315
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    50
    312
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    306
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    514
    317
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    149
    315
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    320
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    144
    310
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    80
    317
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    254
    306
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    261
    319
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    431
    316
    media_image13.png
    Greyscale

Gampala et al., (US 2012/0079627) disclose transformation and detecting the expression of gene of interest and the encoded polypeptide at 3 days post-transformation; N. benthamiana transformation and growth for 3 days for gene expression; see ¶ [0291-0292], enclosed below:
N. benthamiana transformation and growth for 3 days for gene expression


    PNG
    media_image14.png
    321
    309
    media_image14.png
    Greyscale


Said reference also discloses genes of interest under the control/driven by CAMV promoter; see ¶ [0178], enclosed below: 

    PNG
    media_image15.png
    220
    305
    media_image15.png
    Greyscale

Lignin-modifying/degrading enzymes


    PNG
    media_image16.png
    46
    307
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    403
    312
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    236
    303
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    698
    316
    media_image19.png
    Greyscale

Apoplast expression comprising localization signal peptides

    PNG
    media_image20.png
    359
    311
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    253
    301
    media_image21.png
    Greyscale

However, Gampala et al., is silent regarding in the claimed method, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying/degrading enzyme (as in claim 17 and 22); … testing the activity of lignin-modifying/degrading against a model lignin dimer/-O-4 (as in claims 27-28); and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80 (as in claim 29). 
17 and 20-22, Turpen et al.., (US 6,617,435) teaches extracting step that utilizes vacuum filtration and centrifugation to extract the expressed polypeptide/enzyme including host cell is N. benthamiana; said reference provided clear teaching, motivation and suggestion including the advantages of producing large scale recombinant proteins N. benthamiana and isolation of expressed proteins/enzymes of interest by vacuum filtration and centrifugation; applicants’ are directed to the following sections in Turpen et al.., (US 6,617,435): Abstract; Fig. 1-3; col. 1, lines 10-20; col. 2, lines 1-67 to col. 3, lines 1-10, vacuum filtration and centrifugation; Example 11 (cols. 21-23) and Example 13 (cols. 26-28), producing large scale recombinant proteins N. benthamiana.
Regarding claims 18, 19 and 23-26, Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155) teach method of production of lignin-modifying peroxidases and laccases and high throughput screening and activity assays; applicants’ are directed to the following sections in Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155): see Abstract; Table 1, pages 107-108; Table 2-3, page 109; Fig. 2, page 110; and entire document. 
Regarding claims 25-28, Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8) disclose method of assaying lignin-modifying enzymes using colorimetric dyes such as ABTS and use of substrates comprising model lignin dimer/-O-4 in the testing assays: see Abstract; substrate spectrum, col. 1, page 3; Fig. 3, page 4; Table 1 & Fig. 4, page 5; and entire document. 
Regarding claim 29, the following references teaching, suggestion and motivation for the choice of signal peptide is selected from the group consisting of SEQ ID NOs: 78-80. Furthermore, the instant application claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements at the 5’ and 3’ terminus of the claimed molecule SEQ ID NOs: 78-80 of the instant application: (i) Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45) provide clear teaching suggestion and motivation regarding genes involved in senescence-related changes and stress/wounding in plants encode polypeptides and enzymes comprising signal peptide for export to plant apoplast, as important events associated with senescence occur in apoplast (see Abstract; and entire document); (ii) Lau et al., (US 10,472,688) disclose a  stress related gene (wounding in plants), said reference gene comprising a nucleotide sequence having 100% sequence identity to SEQ ID NO: 78 of the instant invention (see provided sequence alignment); and (iii) similarly, Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521) disclose a pre-senescence gene, said reference gene having 100% sequence identity to SEQ ID NO: 80 of the instant application (see provided sequence alignment).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Gampala et al., and employ the extracting step that utilizes vacuum filtration and centrifugation to extract the expressed polypeptide/enzyme including host cell is N. benthamiana and enzyme activity of assays of Turpen et al.., Kinnuen et al., and Min et al., that teach structural and functional elements involved in the enhanced production of lignin-modifying/degrading peroxidases and laccases and additionally a skilled artisan would be motivated to employ the signal peptides that are involved in directing the expressed polypeptide of interest to sub-cellular compartment apoplast as suggested by teachings of Martinez et al., Lau et al., and Wen et al. Motivation is derived from the fact that lignin-modifying/degrading peroxidases and laccases 
Given this extensive teaching in prior art (Gampala et al., Turpen et al., Kinnuen et al., Min et al., Martinez et al., Lau et al., and Wen et al.,) i.e., a method to produce lignin-modifying/degrading enzyme(s) comprising any expression vector containing any lignin-degrading peroxidase enzyme of undefined structures including variants, mutants and homologs and any signal peptide of undefined structure(s)/unlimited structures to export said lignin-modifying peroxidase enzyme to an apoplast; … transforming a plant … N. benthamiana utilizing Agrobacterium transformation; … method of quantifying the produced lignin-modifying/degrading peroxidase enzyme, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying/degrading peroxidase enzyme; … testing the activity of lignin-modifying/degrading peroxidase enzyme against a model lignin dimer/-O-4; and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80, as taught by the instant invention and as claimed in claims 16-29, 32 and 35 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 16-29, 32 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gampala et al., (US 2012/0079627) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688) and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521).
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-29 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593), as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688), Matsumura et al., (GenEMBL database, Acc.# AB248518, and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 
Regarding claims 16, 18-21, 23-26 and 35 the disclosure of Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) and as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) teach methods of expressing lignin-modifying/degrading enzyme(s) including directing the expressed lignin-modifying/degrading enzyme(s) to apoplast sub-cellular compartment/secretory pathway apoplast; transforming a plant … N. benthamiana utilizing Agrobacterium transformation and detection of expressed gene product 3 days post-transformation/transient (Abstract; Results, col. 1-2, page 582; discussion, col. 1-2, pages 585-589; and entire document); transient and stable plant transformation in tobacco was accomplished by agro-infiltration and said gene of interest is expressed in a vector construct and under the control of CAMV35S promoter (Goodin et al., 2002; col. 1, page 590); applicants’ are also directed to the following sections in evidentiary reference Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383): Abstract; CAMV35S promoter, Fig. 1, page 377; detection of protein expression from 2 days to at least 7 days post-infiltration, col. 1, page 377; Experimental procedures, pages 381-382; and entire document. 
However, Mnich et al., is silent regarding in the claimed method, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying/degrading enzyme (as in claim 17 and 22); … testing the activity of lignin-modifying/degrading against a model lignin dimer/-O-4 (as in claims 27-28); and the 29). 
Regarding claims 17 and 20-22, Turpen et al.., (US 6,617,435) teaches extracting step that utilizes vacuum filtration and centrifugation to extract the expressed polypeptide/enzyme including host cell is N. benthamiana; said reference provided clear teaching, motivation and suggestion including the advantages of producing large scale recombinant proteins N. benthamiana and isolation of expressed proteins/enzymes of interest by vacuum filtration and centrifugation; applicants’ are directed to the following sections in Turpen et al.., (US 6,617,435): Abstract; Fig. 1-3; col. 1, lines 10-20; col. 2, lines 1-67 to col. 3, lines 1-10, vacuum filtration and centrifugation; Example 11 (cols. 21-23) and Example 13 (cols. 26-28), producing large scale recombinant proteins N. benthamiana.
Regarding claims 18, 19 and 23-26, Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155) teach method of production of lignin-modifying/degrading peroxidases and laccases and high throughput screening and activity assays; applicants’ are directed to the following sections in Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155): see Abstract; Table 1, pages 107-108; Table 2-3, page 109; Fig. 2, page 110; and entire document. 
Regarding claims 25-28, Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8) disclose method of assaying lignin-modifying/degrading enzymes using colorimetric dyes such as ABTS and use of substrates comprising model lignin dimer/-O-4 in the testing assays: see Abstract; substrate spectrum, col. 1, page 3; Fig. 3, page 4; Table 1 & Fig. 4, page 5; and entire document. 
29, the following references teaching, suggestion and motivation for the choice of signal peptide is selected from the group consisting of SEQ ID NOs: 78-80. Furthermore, the instant application claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements at the 5’ and 3’ terminus of the claimed molecule SEQ ID NOs: 78-80 of the instant application: (i) Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45) provide clear teaching suggestion and motivation regarding genes involved in senescence-related changes and stress/wounding in plants encode polypeptides and enzymes comprising signal peptide for export to plant apoplast, as important events associated with senescence occur in apoplast (see Abstract; and entire document); (ii) Lau et al., (US 10,472,688) disclose a  stress related gene (wounding in plants), said reference gene comprising a nucleotide sequence having 100% sequence identity to SEQ ID NO: 78 of the instant invention (see provided sequence alignment); (iii) Matsumura et al., (GenEMBL database, Acc.# AB248518), said reference gene having 100% sequence identity to SEQ ID NO: 79 of the instant application (see provided sequence alignment); and (iv) similarly, Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521) disclose a pre-senescence gene, said reference gene having 100% sequence identity to SEQ ID NO: 80 of the instant application (see provided sequence alignment).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Mnich et al., and employ the extracting step that utilizes vacuum filtration and centrifugation to extract the expressed polypeptide/enzyme including host cell is N. benthamiana and enzyme activity of assays of Turpen et al.., Kinnuen et al., and Min et al., that teach structural and functional elements involved in the Matsumura et al., and Wen et al. Motivation is derived from the fact that lignin-modifying/degrading peroxidases and laccases enzymes are commercial product of importance and useful in the preparation of fine chemicals, agrochemicals and pharmaceuticals industry (Mnich et al., Turpen et al., Kinnuen et al., and Min et al.,). The expectation of success is high, because the combined teachings of Mnich et al., Turpen et al., Kinnuen et al., Min et al., Martinez et al., Lau et al., Matsumura et al., and Wen et al., teach genetically modified plant host cells comprising recombinant enzymes/proteins/functional elements of the instant invention directed to the sub-cellular compartment apoplast (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Mnich et al., Turpen et al., Kinnuen et al., Min et al., Martinez et al., Lau et al., Matsumura et al., and Wen et al.,) i.e., a method to produce lignin-modifying/degrading enzyme(s) comprising any expression vector containing any lignin-degrading peroxidase enzyme of undefined structures including variants, mutants and homologs and any signal peptide of undefined structure(s)/unlimited structures to export said lignin-modifying/degrading enzyme to an apoplast; … transforming a plant … N. benthamiana utilizing Agrobacterium transformation  ; … method of quantifying the produced lignin-modifying peroxidase enzyme, wherein the extracting step utilizes vacuum filtration and centrifugation to extract the lignin-modifying peroxidase enzyme; … testing the activity of lignin--O-4; and the signal peptide is selected from the group consisting of SEQ ID NOs: 78-80, as taught by the instant invention and as claimed in claims 16-29 and 35 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 16-29 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593), as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688), Matsumura et al., (GenEMBL database, Acc.# AB248518, and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521).
Applicants’ have traversed the above 35 USC § 103 rejection with the following common arguments (see pages 6-10 of Applicants’ REMARKS dated 08/24/2021). 
	Applicants’ argue: “… Regarding Gampala, the Office action identifies sections of Gampala to show various components recited in various claims, however these components are not arranged as recited in claim 1. For example, Gampala describes generally the use of a CAMV 35S promoter as well as specific uses with a bar gene and possibly a -glucuronidase gene. (Gampala, ¶ [0178].) Gampala describes -glucuronidase as a reporter gene: … Similarly, Mnich fails to all features of claim 16… 

	Regarding dependent claims 17-29, 31, 32, and 35, Applicant submits that these claims are patentable for at least the reasons stated above regarding claim 16 in addition to the fact that they depend from claim 16, directly or indirectly, thus are allowable because they depend upon an otherwise allowable base claim. As such, Applicant respectfully requests removal of all remaining rejections under §§ 102 and 103.”

Reply: Applicants' arguments filed on 08/24/2021 for the traversal of 35 U.S.C. 103(a) have been considered but are found to be non-persuasive for the following reasons. Examiner continues to maintain the rejections for reasons stated on record on 05/27/2021, including the supporting evidence and arguments presented above in maintaining the 35 U.S.C. 103(a). 
Contrary to applicants’ arguments, examiner maintains the position that primary references Gampala et al., (US 2012/0079627) and Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593) teach the expression of many lignin-degrading peroxidases including expression cassettes comprising said lignin-degrading peroxidase(s) encoding polynucleotides, apoplast targeting signal peptides (advantages of targeting to apoplast sub-cellular compartment), gene order in said expression construct and under the control of constitutive promoter CAMV35S promoter, detection of expressed polypeptide activities, enzyme assays and suggest sampling the transgenic plants at periodic intervals and at regular frequency for determining the optimal expression and activity of enzyme of interest with “sufficient specificity” and identification of “finite-number” of structural and functional elements as claimed herein; examiner has also provided secondary references 
Hence, examiner takes the position; 
(i) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(ii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iii) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 


(iv) PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed PATENTABILITY 2121.01, 2100-55 Rev. 6, Sept. 2007 invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07."to be anticipating, a prior art reference must be enabling so that the claimed subject matter may be made or used by one skilled in the art. Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1354 (Fed. Cir. 2003): anticipation does not require actual performance of suggestions in a disclosure. Rather, anticipation only requires that those suggestions be enabled to one of skill in the art. Donohue, 766 F.2d at 533, 226 USPQ at 620 ("It is not, however, necessary that an invention disclosed in a publication shall have actually been made in order to satisfy the enablement requirement."); Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001).
Examiner continues to hold the position that the cited references render claims 16-29, 32 and 35 prima facie obvious to one of ordinary skill in the art when one applies the Teaching, Suggestion and Motivation (TSM) test under the rationale for arriving at a conclusion of obviousness as suggested by the KSR ruling. The rationale applied for this rejection is as follows:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 16-29, 32 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gampala et al., (US 2012/0079627) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688) and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521)
Claims 16-29 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mnich et al., (Plant Biotechnol. J., 2017, Vol. 15: 581-593), as evidenced by Goodin et al., (The Plant J., 2002, Vol. 31(3): 375-383) and in further view of Turpen et al.., (US 6,617,435), Kinnuen et al., (Current Biol., 2017, Vol. 6: 105-1155), Min et al., (Sci. Reports., 2015, Vol. 5: 8425, pages 1-8), Martinez et al., (J. Plant Growth Regul., 2014, Vol. 33: 44-45), Lau et al., (US 10,472,688), Matsumura et al., (GenEMBL database, Acc.# AB248518, and Wen et al., (Plant Cell Physiol., 2017, Vol. 58(3): 508-521). 
Claims 31 and 36-38 are objected as they depend from rejected base claim 16.
Conclusion
	 Claims 16-29, 31-32 and 35-38 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652